                  Case 18-11625-LSS              Doc 484        Filed 10/03/19         Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                       ) Chapter 11
In re:                                                 )
                                                       ) Case No. 18-11625 (LSS)
TINTRI, INC.,1                                         )
                                                       ) Related to Docket Nos. 417 and ___
                                     Debtor.           )
                                                       )

     ORDER SUSTAINING THIRD OMNIBUS OBJECTION OF THE OFFICIAL
COMMITTEE OF UNSECURED CREDITORS TO CLAIMS PURSUANT TO SECTION
 502 OF THE BANKRUPTCY CODE AND RULE 3007 OF THE FEDERAL RULES OF
          BANKRUPTCY PROCEDURE (SUBSTANTIVE OBJECTION)

                   Upon consideration of the Third Omnibus Objection of the Official Committee of

Unsecured Creditors (the “Committee”) to Claims Pursuant to Section 502 of the Bankruptcy

Code and Rule 3007 of the Federal Rules of Bankruptcy Procedure (Substantive Objection) (the

“Third Omnibus Objection”),2 by which the Committee requests the entry of an order pursuant to

Bankruptcy Code Sections 105 and 502(b), Bankruptcy Rule 3007, and Local Bankruptcy Rule

3007-1 reclassifying the Claims identified on Exhibit A attached hereto; and it appearing that the

Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and due and

adequate notice of the Third Omnibus Objection having been given under the circumstances; and

sufficient cause appearing therefor; it is hereby

          ORDERED, ADJUDGED, AND DECREED that:

                   1.       The relief requested in the Third Omnibus Objection is granted as set forth

herein.




1
          The Debtor and the last four digits of its taxpayer identification numbers are (6978).

2
       Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Third
Omnibus Objection.
              Case 18-11625-LSS           Doc 484     Filed 10/03/19     Page 2 of 2



               2.       Pursuant to Bankruptcy Code Sections 105 and 502(b) and Bankruptcy Rule

3007, the claim amounts identified on Exhibit A in the column “Claim Amount to be Reclassified”

are reclassified as general unsecured claims.

               3.       The Committee may amend, modify, or supplement the Third Omnibus

Objection, and may file additional substantive and non-substantive objections to claims filed in

this Chapter 11 case.

               4.       The Committee and the Clerk of this Court are authorized to take all

actions necessary or appropriate to give effect to this Order.

               5.       This Court shall retain jurisdiction to hear and determine all matters

related to and/or arising from the implementation and/or interpretation of this Order.

               6.       Notwithstanding any Bankruptcy Rule to the contrary, this Order shall

take effect immediately upon signature.




      Dated: October 3rd, 2019                        LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE
                                                  2
WBD (US) 46692371v2
